Citation Nr: 0216390	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  00-03 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a back disorder.

(The issue of entitlement to service connection for a right 
leg disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1951 to June 
1957.

This appeal came to the Board of Veterans' Appeals (Board) 
from December 1999 and later RO decisions that denied service 
connection for a right leg disability, a seizure disorder, 
and a back disorder.  In March 2001, the Board remanded the 
case to the RO for additional development.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a right leg 
disability, pursuant to authority granted by 67 Fed. Reg. 
3,099 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903) (2002)).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  Service connection is in effect for facial scar residuals 
of an aircraft accident, rated 10 percent; post operative 
residuals of Achilles tendon cuff repair and navicular 
fracture of the left foot, rated 10 percent; and a scar of 
the left leg, rated zero percent.

2.  A seizure disorder was not present in service or for many 
years later, and it is not causally related to disease or 
injury in service or to a service-connected disability.

3.  A back disorder was not present in service or for many 
years later, and it is not causally related to disease or 
injury in service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
active service; nor may a seizure disorder be presumed to 
have been incurred in active service; nor is a seizure 
disorder proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2002).

2.  A chronic back disorder was not incurred in or aggravated 
by active service; nor may arthritis of the spine be presumed 
to have been incurred in active service; nor is a chronic 
back disorder proximately due to or the result of a service-
connected disability.  §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claim for service connection for a seizure disorder 
and a back disorder, and that the requirements of the VCAA 
have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any seizure and back 
disorders.  He and his representative have been provided with 
a statement of the case and supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claims, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claims.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  In an April 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate the claims.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Service Connection for a Seizure Disorder

A.  Factual Background

The veteran had active service from January 1951 to June 
1957.

Service medical records show that the veteran was 
hospitalized from February to March 1957 after being involved 
in an emergency plane landing in the woods.  His complaints 
on hospital admission were injury to the left foot, and 
abrasions and lacerations.  There was tenderness of the left 
foot, swelling, ecchymosis, pain, and limitation of motion of 
the ankle.  There were lacerations of the frontal scalp and 
posterior aspect of the distal third of the left leg.  X-ray 
showed a chip fracture of the navicular bone of the left 
foot.  He underwent debridement of laceration of the left 
leg, and delayed closure of laceration of the left leg.  The 
diagnoses were chip fracture of the navicular bone of the 
left foot without artery or nerve involvement; and 
laceration, wound of the scalp and left leg without artery or 
nerve involvement.  

The service medical records do not show that the veteran had 
a seizure disorder.  In May 1957, he underwent medical 
examination for release from active service.  A seizure 
disorder was not found.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from the 1980's 
to 2002.  The more salient medical reports related to the 
claims considered in this appeal are discussed in the 
appropriate sections of this decision.

A private medical report shows that the veteran was 
hospitalized from May to June 1985 for treatment of an 
unrelated disorder.  He underwent physical examination during 
this hospitalization and a seizure disorder was not found.

The veteran underwent a VA examination in June 1989.  A 
seizure disorder was not found.

A private medical report shows that the veteran was 
hospitalized in August 1996 after sustaining 2 generalized 
tonic/clonic seizures, back to back without waking in 
between.  The seizures were both witnessed.  The discharge 
diagnosis was generalized status epilepticus, new onset, 
etiology unknown.

A VA outpatient report shows that the veteran was seen in 
September 1996.  It was noted that he was taking medication 
for a seizure disorder.  The assessment was seizure disorder, 
newly diagnosed.

A private medical report dated in October 1996 notes that the 
veteran had been seizure-free since August 1996.  It was 
noted that he had complex partial seizures and secondarily 
generalized tonic-clonic seizures.

A private medical report dated in October 1999 notes that the 
veteran's medical records were reviewed.  The signatory, a 
medical doctor, noted that there was no direct cause and 
effect relationship shown between his seizures in 1996 and a 
head injury in 1957 because seizures usually occur 
immediately after an injury, or 5, 10, 15, or 20 years after 
a head injury.  The signatory, however, noted that the 
records revealed the veteran had sustained facial lacerations 
in 1957 and that those lacerations indicated a head injury as 
the possible cause of the seizures.  The signatory opined 
that it was as likely as not that the veteran's seizures were 
the result of head trauma in service.

The veteran underwent a VA neurological examination in 
November 1999.  The examiner reviewed the veteran's medical 
records and found the veteran had epilepsy of questionable 
cause, beginning in 1996.  The examiner noted that the 
veteran was neurologically negative at the examination except 
for sensory loss in the right foot.

The veteran testified at a hearing in March 2000.  His 
testimony was to the effect that he was in an aircraft 
accident in service and hit his head on the instrument panel.  
He reported being "stunned" and that he now had a seizure 
disorder related to that accident and/or due to his service-
connected disabilities.

In an addendum dated in October 2001 prepared by the examiner 
who conducted the November 1999 VA neurological examination 
pursuant to instructions in the March 2001 Board remand in 
order to obtain an opinion as to the etiology of the 
veteran's seizure disorder, the signatory noted that 
epileptic seizures beginning after trauma to the head are 
relatively common, but usually occurred after a few months or 
perhaps a few years.  The examiner opined that it was 
unlikely that the veteran's seizures were related to a head 
injury in service.


A review of the record shows that service connection is in 
effect for facial scar residuals of an aircraft accident, 
rated 10 percent; post operative residuals of Achilles tendon 
cuff repair and navicular fracture of the left foot, rated 
10 percent; and a scar of the left leg, rated zero percent.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a seizure disorder (epilepsy) becomes manifest to a 
degree of 10 percent within one year from date of termination 
of active service, it shall be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The service medical records do not show that the veteran had 
a seizure disorder.  The post-service medical records do not 
reveal the presence of a seizure disorder until 1996.  A 
private medical report links the veteran's current seizure 
disorder to a head injury manifested by facial lacerations 
sustained in an aircraft accident in service.  In November 
1999, the veteran underwent a VA neurological examination and 
the examiner who reviewed the veteran's medical records found 
a seizure disorder of questionable cause.  There is no 
competent medical evidence linking the a seizure disorder to 
the service-connected disabilities.  The veteran's lay 
testimony linking his seizure disorder to his service-
connected disabilities is not considered competent evidence 
because the record does not show that he has the experience, 
training or knowledge to make medical statements, diagnoses 
or opinions.  38 C.F.R. § 3.159(a)(1) (2002).

In March 2001, the Board remanded the case to the RO in order 
to have an addendum prepared to the November 1999 VA 
neurological examination that included an opinion as to 
whether or not the veteran's seizure disorder was related to 
injury in service.  In an addendum dated in October 2001, the 
examiner who conducted the November 1999 VA neurological 
examination opined that it was unlikely that the veteran's 
seizure disorder first found 39 years after service was 
related to a head injury in service.  The signatory noted 
that epileptic seizures beginning after trauma to the head 
are relatively common, but usually occurred after a few 
months or perhaps a few years.

After consideration of all the evidence, the Board finds the 
opinion of the VA examiner to be more persuasive because it 
is consistent with the evidence of record.  The Board notes 
that the veteran testified that he struck his head on the 
airplane instrument panel in the accident in 1957 and that 
the evidence shows he had facial lacerations following the 
airplane accident, but the evidence does not show that the 
veteran sustained any brain injury in service.  The private 
medical report dated in October 1999 also indicates that it 
is unlikely that a seizure disorder first found in 1996 would 
be related to a head injury in 1957.  This report seems to 
contradict itself, first stating that a connection could not 
be found, then stating that a connection was as likely as 
not.  For this reason it is less persuasive than the October 
2001 opinion.

Hence, the Board finds that the evidence does not show the 
presence of a seizure disorder in service or for many years 
later, and that the preponderance of the evidence does not 
link a seizure disorder to a disease or injury in service or 
to a service-connected disability.  The preponderance of the 
evidence is against the claim for service connection for a 
seizure disorder, and the claim is denied.

II.  Service Connection for a Back Disorder

A.  Factual Background

As noted in section I of this decision, the veteran was in an 
airplane accident in February 1957.  The report of his 
treatment following that accident does not show complaints or 
findings related to a back condition.  Nor was a back 
disorder found in service or at his medical examination for 
release from active duty in May 1957.

A private medical report shows that the veteran was 
hospitalized from May to June 1985.  It was noted that the 
veteran believed his low back condition began after an 
aircraft accident in service.  He reportedly had pulled his 
back lifting a vegetable box in 1982 and that was his first 
serious episode.  X-rays reportedly showed mild degenerative 
changes in the thoraco-lumbar spine.  The diagnoses included 
degenerative arthritis of the spine and chronic back strain.

The veteran underwent a VA orthopedic examination in June 
1989.  X-rays showed scoliosis and arthritis of the 
lumbosacral spine.  The diagnosis was low back pain with 
degenerative joint disease of the lumbosacral spine.

The veteran underwent a VA examination in February 1997.  X-
rays of the lumbosacral spine showed mild diffuse lumbar 
degenerative changes.  The diagnosis was low back pain with 
mild X-ray evidence of disease.

A private medical report dated in February 2000 notes that 
the veteran was evaluated using orthopedic, neurological, 
chiropractic, and X-ray examination procedures.  The 
signatory, a doctor of chiropractic, opined that the veteran 
had degenerative disc disease and arthritis of the lumbar 
spine that was related to a lifting injury in an airplane 
accident in service.

The veteran testified at a hearing in March 2000.  His 
testimony was to the effect that he and a friend were in an 
airplane accident in service.  The veteran testified to the 
effect that he had to lift the plane to remove his friend, 
and that he had had back problems since that time.

The veteran underwent a VA examination in May 2002 pursuant 
to the March 2001 Board remand in order to determine the 
nature and extent of the veteran's back disorder and to 
obtain an opinion as to the etiology of any back disorder 
found.  The examiner reviewed the evidence in the veteran's 
claims folder and found that the veteran had degenerative 
joint disease of the lumbosacral spine.  The examiner opined 
that it was unlikely that the veteran's back disorder had its 
onset in service or was caused by his left ankle disability.

B.  Legal Analysis

The evidence does not show the presence of a back disorder in 
service or for many years later.  Statements and testimony 
are to the effect that his back disorder was caused by a 
lifting injury during his airplane accident in service and/or 
his service-connected left ankle disability.  This evidence 
is supported by the February 2000 report of a chiropractor 
who links the veteran's back disorder to a lifting injury in 
1957.

In March 2001, the Board remanded the case to the RO in order 
to have the veteran undergo a VA examination to determine the 
nature and extent of the veteran's back disorder, and to 
obtain an opinion as to the etiology of any back disorder 
found.  The veteran underwent a VA examination in May 2002 
that showed the presence of degenerative joint disease of the 
lumbosacral spine.  The examiner who reviewed the evidence in 
the veteran's claim folder opined that it was unlikely that 
the back disorder had its onset in service or was causally 
related to the service-connected left ankle disability.

The Board finds that the opinion of the medical examiner who 
conducted the May 2002 VA examination is more credible than 
the opinion of the chiropractor because it was based on 
review of the evidence in the veteran's claims folder and is 
more consistent with the overall medical evidence.  The 
overall medical evidence notes a history of low back problems 
since service as reported by the veteran, but the objective 
medical evidence does not demonstrate the presence of any 
back disorder until the 1980's, many years after the 
veteran's separation from service in 1957.  Under the 
circumstances, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
back disorder, and the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims considered in this decision because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for a seizure disorder is denied.

Service connection for a back disorder is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

